Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-9 & 11-14 are allowed.

Applicant has amended independent claim 8 to overcome the previous rejection.  Applicant has added the language which was previously added to independent claim 5 to independent claim 5 which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  Applicant has also canceled independent claim 1 and amended the claims previously dependent on claim 1 to be dependent on claim 5.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 5 is allowable because the prior art of record does not teach or fairly suggest a solenoid comprising all the features as recited in the claims and in combination with the current flowing through the first and second coils in the first mode operation being greater than the current flowing through the first and second coils in the second mode operation.

Claims 2-4, 6 & 7 are allowable as they depend from claim 5, which is also allowable.

Claim 8 is allowable because the prior art of record does not teach or fairly suggest a method of controlling a solenoid comprising all the features as recited in the claims and in combination with the current flowing through the first and second coils being the first mode operation is greater than the current flowing through the first and second coils in the second mode operation.

Claim 9 is allowable because the prior art of record does not teach or fairly suggest a solenoid comprising all the features as recited in the claims and in combination with a bridge rectifier or a full wave rectifier connected to the voltage source in parallel with only one of the first coil and the second coil; wherein in a first mode of operation the power supply circuit is arranged to provide a current flowing in opposite directions through the respective first and second coils and in a second mode of operation the power supply circuit is arranged to provide a current flowing in the same direction through the respective first and second coils; wherein the electrical power supply circuit includes only two electrical connections that connect the voltage source to both of the first and second coils.

Claims 11-14 are allowable as they depend from claim 9, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839